36 Mich. App. 185 (1971)
193 N.W.2d 383
SCHMIDT
v.
SCHMIDT
Docket No. 11985.
Michigan Court of Appeals.
Decided September 29, 1971.
Porter, Day & Sawdey, for plaintiff.
Dunn & Dunn, for defendant.
Before: QUINN, P.J., and McGREGOR and BRONSON, JJ.
Leave to appeal denied, 386 Mich. 774.
PER CURIAM.
Defendant appeals the dismissal of his motion to amend the alimony provision of a judgment of divorce. The parties were divorced in May 1967, by a judgment which awarded plaintiff alimony of $75,000 to be paid in 125 monthly payments *186 of $600 each, commencing on June 10, 1967. Defendant filed the present action on February 5, 1971, seeking amendment of the divorce judgment to eliminate the monthly payments, alleging a change in his financial circumstances.
Plaintiff has filed a motion to dismiss or affirm on the ground that the appeal does not present a substantial question. Defendant has filed a motion for reduction of alimony pending appeal.
The trial court correctly ruled that it could not amend or modify the judgment of divorce to reduce or eliminate the payment of alimony in gross provided by the original judgment. Edgar v. Edgar (1962), 366 Mich. 580; Kutchai v. Kutchai (1926), 233 Mich. 569. The courts cannot modify such an alimony in gross provision embodied in a final judgment except on a showing of fraud. Ferrera v. Ferrera (1969), 16 Mich. App. 661, 662; Edgar v. Edgar, supra. Defendant does not allege fraud. Defendant's complaint failed to state any ground for relief and was properly dismissed.
We find that the question presented is unsubstantial and requires no argument or formal submission. Defendant's motion for reduction of alimony is denied for lack of jurisdiction.
Affirmed.
*187 MEMORANDUM OPINIONS